DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura (PG Pub 20140131853).
Considering claim 1, Takemura (Figure 1C) teaches a surface acoustic wave (SAW) device package comprising: a SAW device which comprises a piezoelectric substrate (11 + paragraphs 0043-0044) an interdigital transducer (IDT) (12 + paragraphs 0043-0044) which are formed on the piezoelectric substrate; a package substrate (2 + paragraph 0051) which comprises a plurality of terminals (2a + 2b + paragraph 0051) respectively corresponding to the plurality of electrodes and on which the SAW device is mounted and a cured nano-silver paste (16 + paragraphs 0046 + 0048 + 0094) which electrically connects the plurality of electrodes to the plurality of terminals respectively.
Considering claim 2, Takemura (Figure 1C) teaches wherein a partition (18 + paragraph 0048), which surrounds each of the terminals and surrounds the nano-silver paste, is formed on the package substrate.
Considering claim 3, Takemura (Figure 1C) teaches wherein the partition is formed of an insulating material (18 + paragraph 0048).
Considering claim 4, Takemura (Figure 1C) teaches a molding portion (4 + paragraphs 0048-0050) which covers the SAW device, wherein the partition (18 + paragraph 0048) surrounds each of the plurality of terminals and the nano-silver paste simultaneously while surround a space (SP + paragraph 0054), in which the IDT electrode is disposed, in order to prevent a molding material forming the molding portion from passing through the space in which the IDT electrode is disposed.
Considering claim 5, Takemura (Figure 1C) teaches wherein the package substrate is an organic substrate (2 + paragraph 0068).
Considering claim 6, Takemura (Figure 1C) teaches a method of manufacturing an SAW device package comprising: preparing a SAW device package which comprises a piezoelectric substrate (11 + paragraphs 0043-0044) and comprises an IDT electrode (12 + paragraphs 0043-0044) and a plurality of electrodes, which are formed on the piezoelectric substrate; preparing a package substrate (2 + paragraph 0051) which comprises a plurality of terminals (2a + 2b + paragraph 0051) respectively corresponding to the plurality of electrodes; applying a nano-silver paste (16 + paragraphs 0046 + 0048 + 0094) to each of the plurality of terminals of the package substrate; placing the SAW device on the package substrate such that the plurality of electrodes (2a + 2b + paragraph 0051) come into contact with the nano-silver paste and curing the nano-silver paste by applying heat thereto (paragraph 0048).
Considering claim 7, Takemura (Figure 1C) teaches forming a partition (18 + paragraph 0048), which surrounds each of the plurality of terminals (2a + 2b + paragraph 0051), on the package substrate, wherein the applying the nano-silver paste comprises applying the nano-silver paste such that the nano-silver paste is surrounded by the partition.
Considering claim 8, Takemura (Figure 1C) teaches wherein the partition is formed of an insulating material (18 + paragraph 0048).
Considering claim 9, Takemura (Figure 1C) teaches forming a molding portion (4 + paragraphs 0048-0050) which covers the SAW device,wherein the forming of the partition comprises forming the partition to surround each of the plurality of terminals simultaneously while surrounding a space (SP + paragraph 0054), in which the IDT electrode is disposed, in order to prevent a molding material forming the molding portion from passing through the space in which the IDT electrode is disposed.
Considering claim 10, Takemura (Figure 1C) teaches wherein the package substrate is an organic substrate (2 + paragraph 0068).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837